               Case 1:21-cr-00166-GHW Document 7 Filed 03/25/21 Page 1 of 4




MEMORANDUM ENDORSED
  March 24, 2021                                                        USDC SDNY
                                                                        DOCUMENT
  By ECF                                                                ELECTRONICALLY FILED
                                                                        DOC #:
  Hon. Gregory H. Woods                                                 DATE FILED: 3/25/2021
  United States District Judge
  Southern District of New York

  Re: United States v. James Johnson, 21 Cr. 166 (GHW)

  Dear Judge Woods:

  I write to respectfully inform the Court that, at the next scheduled appearance or as soon as the
  Court can accommodate it, James Johnson wishes to plead guilty to the sole count of the
  indictment against him, pursuant to the attached Pimentel letter. Mr. Johnson has informed me
  that he consents to pleading guilty remotely, by telephone or video.

  Thank you for your attention to this matter.

  Sincerely,

  /s/ Jonathan Marvinny
  Jonathan Marvinny
  Assistant Federal Defender
  212.417.8792
  jonathan_marvinny@fd.org

  cc: Patrick R. Moroney, Esq.
      Assistant United States Attorney

     Application granted. The Court will hold a change of plea hearing on April 6, 2021 at
     11:00 a.m. Unless otherwise ordered, the hearing will take place in Courtroom 12C in the
     Daniel Patrick Moynihan Federal Courthouse, 500 Pearl Street, New York, New York
     10007. The Clerk of Court is directed to terminate the motion pending at Dkt. No. 6.

               SO ORDERED.

     Date: March 25, 2021                        _____________________________________
     New York, New York                                GREGORY H. WOODS
                                                      United States District Judge
          Case 1:21-cr-00166-GHW Document 7 Filed 03/25/21 Page 2 of 4
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     March 9, 2021


Jonathan Marvinny
Federal Defenders of New York
52 Duane Street, 10th Floor
New York, NY 10007
646-745-7637
Jonathan_Marvinny@fd.org

   Re:      United States v. James Johnson, 21 Cr. ___

Dear Mr. Marvinny:

        This document is not a plea agreement. Rather, pursuant to the suggestion of the Court in
United States v. Pimentel, 932 F.2d 1029, 1034 (2d Cir. 1991), this letter sets forth the current
position of the United States Attorney’s Office for the Southern District of New York (the
“Office”) regarding the application of the United States Sentencing Guidelines (“U.S.S.G.” or
“Guidelines”) to defendant James Johnson (the “defendant”) in this case.

         The indictment in this case charges the defendant with one count of unlawful possession
of a firearm by a convicted felon, in violation of Title 18, United States Code, Section 922(g)(1).
Count One carries a maximum term of imprisonment of ten years, a maximum term of supervised
release of three years, a maximum fine of $250,000, and a $100 mandatory special assessment.

       The Government currently believes that the Guidelines apply to the crime charged in the
indictment as follows:

   A. Offense Level

         1. The Guidelines provisions in effect as of November 1, 2018, apply in this case.

         2. The Guideline applicable to the offense charged in Count One is U.S.S.G.
            § 2K2.1(a)(4)(a)(A), because the defendant committed the instant offense subsequent
            to sustaining one felony conviction for a crime of violence. Namely, on or about
            October 13, 2016, in Rensselaer County Court, the defendant pled guilty to assault in
            the first degree, in violation of New York Penal Law Section 120.10(1), and was
            sentenced to a term of imprisonment of five years. Accordingly, the base offense level
            is 20.
          Case 1:21-cr-00166-GHW Document 7 Filed 03/25/21 Page 3 of 4

                                                                                                Page 2



        3. Assuming the defendant clearly demonstrates acceptance of responsibility, to the
           satisfaction of the Government, through his allocution and subsequent conduct prior to
           the imposition of sentence, a two-level reduction will be warranted, pursuant to
           U.S.S.G. § 3E1.1(a). Furthermore, assuming the defendant has accepted responsibility
           as described in the previous sentence, the Government will move at sentencing for an
           additional one-level reduction, pursuant to U.S.S.G. § 3E1.1(b), assuming the
           defendant gave timely notice of his intention to enter a plea of guilty, thereby permitting
           the Government to avoid preparing for trial and permitting the Court to allocate its
           resources efficiently.

        In accordance with the above calculations, the applicable offense level is 17.

    B. Criminal History Category

        Based upon the information now available to this Office, the defendant has 5 criminal
history points, calculated as follows:

        1. On or about October 13, 2016, in Rensselaer County Court, the defendant pled guilty
           to assault in the first degree, in violation of New York Penal Law Section 120.10(1),
           and was sentenced to a term of imprisonment of five years on or about February 14,
           2017. Pursuant to U.S.S.G. § 4A1.1(a), this sentence results in three criminal history
           points.

        2. The defendant was on post-release supervision when he committed the instant offense.
           Pursuant to U.S.S.G. § 4A1.1(d), this results in two criminal history points.

        In accordance with the foregoing, the defendant’s Criminal History Category is III.

    C. Sentencing Range

      Based upon the calculations set forth above, the defendant’s sentencing range is 30 to 37
months’ imprisonment. In addition, after determining the defendant’s ability to pay, the Court
may impose a fine pursuant to U.S.S.G. § 5E1.2. At offense level 17, the applicable fine range is
$10,000 to $90,000.

         The foregoing Guidelines calculation is based on facts and information currently known to
the Office. Nothing in this letter limits the right of this Office (1) to change its position at any time
as to the appropriate Guidelines calculation in this case, even if that change is based, in whole or
in part, on information that was in the Government’s possession as of the date of this letter; and/or
(2) to present to the Court or the United States Probation Office, either orally or in writing, any
and all facts and arguments relevant to sentencing that are available to the Office at the time of
sentencing. Nor does anything in this letter limit the right of this Office to seek a departure under
or variance from the Guidelines, or to take a position on any departure or variance that may be
suggested by the Court, the United States Probation Office, or the defendant.
          Case 1:21-cr-00166-GHW Document 7 Filed 03/25/21 Page 4 of 4

                                                                                             Page 3



        This letter does not and cannot bind either the Court or the United States Probation Office,
either as to questions of fact or as to determinations of the correct application of the Guidelines in
this case. Instead, the sentence to be imposed upon the defendant will be determined solely by the
Court. This Office cannot and does not make any promise or representation as to what sentence
the defendant will receive.

        The defendant is hereby notified that, if he is not a citizen of the United States, his guilty
plea and conviction make it very likely that his removal from the United States is presumptively
mandatory and that, at a minimum, he is at risk of being removed or suffering other adverse
immigration consequences. The defendant is further notified that, if he is a naturalized citizen of
the United States, his guilty plea may have consequences with respect to his immigration status.
For example, under federal law, an individual may be subject to denaturalization and removal if
his naturalization was procured by concealment of a material fact or by willful misrepresentation,
or otherwise illegally procured. The defendant is further notified that denaturalization and other
immigration consequences are typically the subject of a separate proceeding, and that no one,
including the defendant’s attorney or the District Court, can predict with certainty the effect of the
defendant’s conviction on the defendant’s immigration or naturalization status. The defendant is
entitled to and should seek advice from his attorney on this issue.


                                               Very truly yours,

                                               AUDREY STRAUSS
                                               United States Attorney



                                           By: ____________________________
                                               Patrick R. Moroney
                                               Assistant United States Attorney
                                               (212) 637-2330
